internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-106771-00 date date re distributing controlled business m state x date a shareholder a shareholder b aa bb this is in response to a letter dated march for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted date and date the material information submitted for consideration is summarized below distributing a state x corporation is currently engaged in business m and uses the cash_method_of_accounting distributing made an election to be treated as an s_corporation effective on date a distributing has two shareholders shareholder a and shareholder b who own aa and bb interests respectively controlled will be a separate and independent state x corporation also engaged in business m using the cash_method_of_accounting and plans to elect to be treated as an s_corporation we have received financial information indicating that business m of distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years significant disagreements between shareholder a and shareholder b have taken place which have adversely effected the management and operations of distributing accordingly the directors of distributing propose the following transaction distributing will form controlled as a wholly owned subsidiary distributing will transfer certain assets and liabilities to controlled constituting aa of all assets and associated liabilities that distributing owns distributing will distribute all of the controlled stock to shareholder a in exchange for all of shareholder a’s distributing stock following the transaction controlled will be wholly owned by shareholder a and distributing will be wholly owned by shareholder b the taxpayers have made the following representations in connection with the transaction a the fair_market_value of the controlled stock to be received by shareholder a will be approximately equal to the fair_market_value of the distributing stock surrendered in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted concerning business m d following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of business m e the distribution of the stock of controlled is carried out for the following corporate business_purpose to resolve management deadlock and alleviate associated inefficiencies the distribution of the stock of controlled is motivated in whole or substantial part by the above corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j no property being transferred by distributing to controlled has had or will have a sec_46 investment_credit k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock n payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to this transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of distributing or controlled q distributing is currently an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations as set forth above it is held as follows the transfer by distributing of certain assets and liabilities to controlled solely in exchange for all of the stock of controlled and the assumption by controlled of certain liabilities of distributing followed by the distribution of the controlled stock to shareholder a in exchange for all shareholder a’s distributing stock as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of its assets and liabilities to controlled in exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the distributing assets received in exchange for controlled stock sec_1032 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain of loss on the distribution of the controlled stock to shareholder a sec_361 shareholder a will recognize no gain_or_loss and no amount will be included in shareholder a’s income upon receipt of controlled stock in exchange for shareholder a’s distributing stock sec_355 the basis of the controlled stock received by shareholder a in the transaction will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided shareholder a held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations distributing’s momentary ownership of stock of controlled as part of a reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 therefore assuming controlled will otherwise meet the requirements of a small_business_corporation under sec_1361 of the code controlled will be eligible to make an s_corporation_election under sec_1362 for its first taxable_year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically no opinion is expressed concerning whether distributing or controlled is otherwise eligible to be an s_corporation a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
